

Exhibit 10.3
Employment Agreement
This Employment Agreement dated as of November 20, 2013 (the “Agreement”), is
made by and between Skilled Healthcare, LLC, a Delaware limited liability
company (together with Skilled Healthcare Group, Inc., a Delaware corporation
(“Parent”), and any successor thereto, the “Company”) and Robert H. Fish (the
“Executive”).
RECITALS
A.    It is the desire of the Company to assure itself of the services of the
Executive by entering into this Agreement.
B.    The Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1.
Employment.

(a)
General. The Company shall employ the Executive and the Executive shall enter
the employ of the Company, for the period set forth in Section 1(b), in the
position set forth in Section 1(c), and upon the other terms and conditions
herein provided.

(b)
Employment Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on November 20, 2013 (the
“Effective Date”) and ending on (and including) the first anniversary thereof,
unless earlier terminated as provided in Section 3. The employment term
hereunder shall automatically be extended for successive one-year periods
(“Extension Terms” and, collectively with the Initial Term, the “Term”) unless
either party gives written notice of non-extension to the other no later than
thirty (30) days and no more than ninety (90) days prior to the expiration of
the then-applicable Term and subject to earlier termination as provided in
Section 3.

(c)
Position and Duties. The Executive shall serve as the Chief Executive Officer of
the Company with such customary responsibilities, duties and authority as may
from time to time be assigned to the Executive by the Board of Directors of the


1
 

--------------------------------------------------------------------------------



Company or by the Board of Directors of Parent (the “Board”). The Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company (which may include service to the Company and its direct
and indirect subsidiaries). The Executive agrees to observe and comply with the
rules and policies of the Company as adopted by or under the authority of the
Board from time to time. During the Term, it shall not be a violation of this
Agreement for the Executive to serve on industry trade, civic or charitable
boards or committees and manage his personal investments and affairs, as long as
such activities do not materially interfere with the performance of the
Executive's duties and responsibilities as an employee of the Company. During
his employment and following termination of his employment with the Company, the
Executive agrees not to disparage the Company, any of its products or practices,
or any of its directors, officers, agents, representatives, stockholders or
affiliates, either orally or in writing.
(d)
Location. The Executive acknowledges that the Company's principal executive
offices are currently located at Foothill Ranch, California. The Executive shall
operate principally out of such executive offices, as they may be moved from
time to time within 40 miles of their current location in Foothill Ranch,
California. The Company expects, and the Executive agrees, that the Executive
shall be required to travel from time to time in order to fulfill his duties to
the Company.

(e)
Compliance with Applicable Policies, Standards, Rules and Regulations. Executive
agrees that in all aspects of such employment, Executive shall comply in all
material respects with all material policies, standards, rules and regulations
of the Company, as well as applicable state and federal regulations, established
from time to time, and shall perform Executive’s duties faithfully, to the best
of Executive’s ability and in the best interest of the Company. The Company has
adopted the Skilled Healthcare Group Code of Conduct, the Facility Code of
Conduct Handbook, the Employee Handbook and the Employee Dispute Resolution Book
(collectively, the “Company Policies”). The Company Policies are available
online and Executive acknowledges hereby that he/she has been provided copies of
the Company Policies and is required to review and abide by each of the Company
Policies.

(f)
No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including


2
 

--------------------------------------------------------------------------------



obligations with respect to proprietary or confidential information of any other
person or entity.
2.
Compensation and Related Matters.

(a)
Annual Base Salary. During the Term, the Executive shall receive a base salary
at a rate of $700,000 per annum (the “Annual Base Salary”), which shall be paid
in accordance with the customary payroll practices of the Company, subject to
upward adjustment as may be determined by the Board in its discretion. In the
case of such upward adjustment, “Annual Base Salary” shall mean such increased
base salary.

(b)
Annual Bonus. During the Term, the Executive will be eligible to participate in
an annual performance-based bonus plan that provides an opportunity of 100% of
the Executive’s Annual Base Salary (pro rated for the first year of the Term, if
a partial calendar year) on terms substantially the same as the bonus plan
adopted by the Board for other senior officers of the Company. Executive will be
entitled to receive any such bonus if he is employed with Company on the last
day of the applicable performance period for which such bonus is earned,
although payment of any annual bonus, to the extent any annual bonus becomes
payable, shall be paid to the Executive on or prior to March 15 of the year
immediately following the year in which such annual bonus is earned.

(c)
Equity Plan. During the Term, the Executive shall be eligible to participate in
the 2007 Equity Award Plan of Parent, or a successor plan thereto (the “Equity
Plan”), pursuant to which, on the Effective Date, the Executive shall receive an
award of 800,000 shares of restricted common stock of Parent (the “Restricted
Stock Award”) in accordance with the terms of the award agreement attached
hereto as Schedule 1.

(d)
Benefits. During the Term, the Executive shall be entitled to participate in
group medical insurance, 401(k) and other standard benefits provided by the
Company, as may be amended from time to time, which are applicable to the senior
officers of the Company.

(e)
Vacation. During the Term, the Executive shall not participate in any Company
sponsored vacation plan; however the Executive will be expected to work a
minimum of forty-eight (48) weeks during each of the Initial Term and any
Extension Term, which will allow four (4) weeks off, with pay, during each of
the Initial Term and any Extension Term. The minimum work threshold is tied to
the applicable Initial Term and/or Extension Term, and no rollover is permitted.
Any


3
 

--------------------------------------------------------------------------------



vacation shall be taken at the reasonable and mutual convenience of the Company
and the Executive.
(f)
Expenses. During the Term, the Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties to the Company in accordance with the Company's expense
reimbursement policy.

(g)
Key Person Insurance. At any time during the Term, the Company shall have the
right to insure the life of the Executive for the Company's sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. The Executive shall cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier. The Executive shall
incur no financial obligation by executing any required document, and shall have
no interest in any such policy.

(h)
Annual Review. Approximately every 12 months during the Term, the Executive and
the Board or appropriate committee of the Board shall meet to discuss the
Executive's performance and terms of the Executive's employment by the Company.

3.
Termination.

The Term and the Executive's employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:
(a)
Circumstances.

(i)
Death. The Term and the Executive's employment hereunder shall terminate upon
his death.

(ii)
Disability. If the Executive has incurred a Disability, the Company may
terminate the Term and the Executive's employment hereunder.

(iii)
Termination for Cause. The Company may terminate the Term and the Executive's
employment hereunder for Cause.

(iv)
Termination without Cause. The Company may terminate the Term and the
Executive's employment hereunder without Cause.


4
 

--------------------------------------------------------------------------------



(v)
Resignation by the Executive other than for Good Reason. The Executive may
resign his employment and terminate the Term for any reason other than Good
Reason.

(vi)
Non-extension of Term by the Company. The Company may give notice of
non-extension of the Term to the Executive pursuant to Section 1(b).

(vii)
Non-extension of Term by the Executive. The Executive may give notice of
non-extension of the Term to the Company pursuant to Section 1(b).

(viii)
Resignation by the Executive for Good Reason. The Executive may resign his
employment and terminate the Term for Good Reason.

(b)
Notice of Termination. Any termination of the Executive's employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party indicating the specific termination provision in this Agreement
relied upon, and specifying a Date of Termination which, if submitted by the
Executive, shall be at least two weeks following the date of such notice (a
“Notice of Termination”) or, unless pursuant to Section 3(a)(viii), such earlier
date as the Company may prescribe. A Notice of Termination submitted by the
Company may provide for a Date of Termination on the date the Executive receives
the Notice of Termination, or any date thereafter elected by the Company in its
sole discretion, provided that in the event of a termination pursuant to Section
3(a)(vi), the Date of Termination must be the date of expiration of the
then-applicable Term.

(c)
Company Obligations Upon Termination. Upon termination of the Executive's
employment, the Executive (or the Executive's estate) shall be entitled to
receive the sum of the Executive's Annual Base Salary through the Date of
Termination not theretofore paid, any expenses owed to the Executive under
Section 2(f), and, except as otherwise provided herein, any amount accrued and
arising from the Executive's participation in, or benefits accrued under any
employee benefit plans, programs or arrangements under Section 2(d), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, and such other or additional
benefits as may be, or become, due to him under the applicable terms of
applicable plans, programs, agreements, corporate governance documents and other
arrangements of the Company and its parent and subsidiaries (collectively, the
“Company Arrangements”).


5
 

--------------------------------------------------------------------------------



(d)
Resignation of Directorships. Upon termination of the Executive's employment for
any reason, the Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any subsidiary or affiliate
thereof, and, at the Company’s request, Executive shall execute such documents
as the Company determines to be necessary or desirable to effectuate such
resignations.

4.
Severance Payments.

(a)
Termination for Cause, Resignation by the Executive other than for Good Reason,
Non-extension of Term by the Executive or the Company, death or Disability. If
the Executive's employment is terminated pursuant to Section 3(a)(iii) for
Cause, pursuant to Section 3(a)(v) for Resignation by the Executive other than
for Good Reason, or pursuant to Section 3(a)(vii) due to non-extension of the
Term by the Executive, the Executive shall not be entitled to any severance
payment or benefits. If the Executive's employment is terminated pursuant to
Section 3(a)(i) as a result of Executive's death or pursuant to Section 3(a)(ii)
as a result of the Executive's Disability, the Company shall, subject to the
Executive or his estate, as applicable, signing, within twenty-one (21) days (or
forty-five (45) days if necessary to comply with applicable law) following the
Date of Termination, a separation and release agreement in the form attached
hereto at Annex A (the “Release”) and not revoking the Release within seven (7)
days thereafter, (i) pay to the Executive or his estate, as applicable, an
amount equal to the product of (x) the bonus that the Executive would have
earned during the calendar year in which the Date of Termination occurs, if any,
and (y) a fraction, the numerator of which is the number of days that elapsed in
such calendar year through the Date of Termination and the denominator of which
is 365, payable when bonuses would have otherwise been payable had the
Executive's employment not terminated, but in no event later than March 15 of
the year following the year in which the Date of Termination occurs, (ii) pay
(as taxable compensation), within sixty (60) days following the Date of
Termination, a lump sum amount equal to the aggregate health insurance premium
cost for the Executive (unless the Term was terminated pursuant to Section
3(a)(i)) and his spouse and dependents under the Company’s group health plans
for a period of twelve (12) months, based on the premium level and coverage in
effect for the Executive and his spouse and dependents as of the Date of
Termination (the “Supplemental Amount”), and (iii) in the case of termination
pursuant to Section 3(a)(ii) as a result of the Executive's Disability, pay to
the Executive, in a lump sum within sixty (60) days following the Date of
Termination, an amount equal to the excess, if any, of (x) the amount that would
have been payable to the Executive pursuant to Section 4(b)(i) if the Executive


6
 

--------------------------------------------------------------------------------



had been terminated by the Company without Cause pursuant to Section 3(a)(iv)
over (y) the present value of the benefits to be received by the Executive (or
his beneficiaries) under any disability plan sponsored by the Company or its
affiliates (for purposes of this clause (iii) the amounts in (x) and (y) shall
be determined by the Company on an after-tax basis to the extent that their
receipt by the Executive (or his beneficiaries) would be subject to tax and on
actuarial assumptions satisfactory to the Company). If the Executive's
employment is terminated pursuant to Section 3(a)(vi) due to non-extension of
the Term by the Company, the Company shall, subject to the Executive signing the
Release within twenty-one (21) days (or forty-five (45) days if necessary to
comply with applicable law) following the Date of Termination and not revoking
the Release within seven (7) days thereafter, (i) pay to the Executive an amount
equal to the product of (x) the bonus that the Executive would have earned
during the calendar year in which the Date of Termination occurs, if any, and
(y) a fraction, the numerator of which is the number of days that elapsed in
such calendar year through the Date of Termination and the denominator of which
is 365, payable when bonuses would have otherwise been payable had the
Executive's employment not terminated, but in no event later than March 15 of
the year following the year in which the Date of Termination occurs, and (ii)
pay to the Executive, in a lump sum within sixty (60) days following the Date of
Termination, an amount equal to the Annual Base Salary that the Executive would
have been entitled to receive if the Executive had continued his employment
hereunder for a period of 12 months following the Date of Termination.
Notwithstanding the foregoing, solely to the extent required by Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), in the event that
the 60 day period that the Company has to pay certain of the severance amounts
set forth above overlaps two calendar years, then such severance amounts shall
not be paid until such second calendar year (but within such 60 day period).
(b)
Termination without Cause or for Good Reason. If the Executive's employment
shall be terminated by the Company without Cause pursuant to Section 3(a)(iv),
or by the Executive for Good Reason pursuant to Section 3(a)(viii), the Company
shall, subject to the Executive signing the Release within twenty-one (21) days
(or forty-five days (45) if necessary to comply with applicable law) following
the Date of Termination and not revoking the Release within seven (7) days
thereafter:

(i)
pay to the Executive, in a lump sum within sixty (60) days following the Date of
Termination, an amount equal to the Annual Base Salary that the Executive would
have been entitled to receive if the Executive had


7
 

--------------------------------------------------------------------------------



continued his employment hereunder for a period of 24 months following the Date
of Termination;
(ii)
pay to the Executive an amount equal to the product of (x) the bonus that the
Executive would have earned during the calendar year in which the Date of
Termination occurs, if any, and (y) a fraction, the numerator of which is the
number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive's employment not terminated, but in no
event later than March 15 of the year following the year in which the Date of
Termination occurs; and

(iii)
pay (as taxable compensation), within sixty (60) days following the Date of
Termination, the Supplemental Amount.

Notwithstanding the foregoing, solely to the extent required by Code Section
409A, in the event that the 60 day period that the Company has to pay certain of
the severance amounts set forth above overlaps two calendar years, then such
severance amounts shall not be paid until such second calendar year (but within
such 60 day period).
(c)
Survival. The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto, which shall have accrued prior to such
expiration or termination.

(d)
Section 409A Six-Month Delay. Notwithstanding anything to the contrary in this
Section 4, no payments in this Section 4 will be paid during the six-month
period following the Executive's termination of employment unless the Company
determines, in its good faith judgment, that paying such amounts at the time or
times indicated in this Section would not cause the Executive to incur an
additional tax or penalties under Code Section 409A (in which case such amounts
shall be paid at the time or times indicated in this Section). If the payment of
any amounts are delayed as a result of the previous sentence, on the first day
following the end of the six-month period, the Company will pay the Executive a
lump-sum amount equal to the cumulative amounts that would have otherwise been
previously paid to the Executive under this Section 4. Thereafter, payments will
resume in accordance with this Section.

5.
Executive’s Covenants.

(a)
The Executive shall not, at any time during the Term directly or indirectly
engage in, have any equity interest in, or manage or operate any person, firm,
corporation,


8
 

--------------------------------------------------------------------------------



partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business (x) which competes with any business of the Company anywhere in
the States of California, Kansas, Missouri, Nevada or Texas, (y) which competes
with any business of the Company in any State in which the Company operated a
facility at any time (whether before or after the date of this Agreement) that
the Executive was employed by the Company or (z) which derives $500,000,000 or
more in annual consolidated revenues from the operation of skilled nursing
facilities in the United States; provided, however, that the Executive shall be
permitted to acquire a passive stock interest in such a business provided the
stock acquired is publicly traded and is not more than five percent (5%) of the
outstanding interest in such business.
(b)
The Executive shall not at any time during the Term or during the two-year
period following the Date of Termination, directly or indirectly, recruit or
otherwise solicit or induce or encourage any employee of the Company to
terminate his or her employment or relationship with the Company. The Executive
shall not at any time during the Term or thereafter use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, contractor, supplier or other party doing business with the
Company (i) to terminate its relationship therewith or transfer its business
from the Company, (ii) to otherwise change its relationship with the Company, or
(iii) to establish any relationship with the Executive or any other person,
firm, corporation or other entity for any business purpose competitive with the
business of the Company.

(c)
In the event the terms of this Section 5 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(d)
As used in this Section 5, the term “Company” shall include Parent, the Company
and their respective direct or indirect subsidiaries.

6.
Nondisclosure of Proprietary Information.


9
 

--------------------------------------------------------------------------------



(a)
Except in connection with the faithful performance of the Executive's duties
hereunder or pursuant to Section 6(c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company (including, without
limitation, intellectual property in the form of patents, trademarks and
copyrights and applications therefor, ideas, inventions, works, discoveries,
improvements, information, documents, formulae, practices, processes, methods,
developments, source code, modifications, technology, techniques, data,
programs, other know-how or materials, owned, developed or possessed by the
Company, whether in tangible or intangible form, information with respect to the
Company's operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
prospects and compensation paid to employees or other terms of employment), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
confidential or proprietary information or trade secrets. The parties hereby
stipulate and agree that as between them the foregoing matters are important,
material and confidential proprietary information and trade secrets and affect
the successful conduct of the businesses of the Company (and any successor or
assignee of the Company). Confidential Information shall not include any
information which has entered the public domain through no fault of the
Executive.

(b)
Upon termination of the Executive's employment with the Company for any reason,
the Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company's customers,
business plans, marketing strategies, products or processes.

(c)
The Executive may respond to a lawful and valid subpoena or other legal process
but shall give the Company the earliest possible notice thereof, shall, as much
in advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought and shall assist such counsel
at Company's expense in resisting or otherwise responding to such process.

(d)
As used in this Section 6 and Section 7, the term “Company” shall include the
Company and its direct or indirect parents, if any, and subsidiaries.


10
 

--------------------------------------------------------------------------------



(e)
Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to his attorney or tax adviser on a confidential basis for the purpose
of securing legal or tax advice, (iii) disclosing the post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.

7.
Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that the Executive may discover, invent or originate during the
Term, either alone or with others and whether or not during working hours or by
the use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. The Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company's expense, in obtaining, defending and enforcing the Company's
rights therein. The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
reasonably deemed necessary by the Company to protect or perfect its rights to
any Inventions.
8.
Injunctive Relief.

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and temporary, preliminary and permanent
injunctive relief.
9.
Assignment and Successors.

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise). This Agreement shall be binding upon and inure
to the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of the

11
 

--------------------------------------------------------------------------------



Executive's rights or obligations may be assigned or transferred by the
Executive, other than the Executive's rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing, the
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following his death by giving
written notice thereof to the Company.
10.
Certain Definitions.

(a)
Cause. The Company shall have “Cause” to terminate the Term and the Executive's
employment hereunder upon:

(i)
the Executive's failure to perform substantially his duties as an employee of
the Company (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness), which is not cured within 15 days
after a written demand for performance is given to the Executive by the Board
specifying in reasonable detail the manner in which the Executive has failed to
perform substantially his duties as an employee of the Company;

(ii)
the Executive's failure to carry out, or comply with, in any material respect
any lawful and reasonable directive of the Board consistent with the terms of
this Agreement that, if capable of cure, is not cured by the Executive within 15
days after written notice given to the Executive describing such failure in
reasonable detail;

(iii)
the Executive's conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or, to the extent involving
fraud, dishonesty, theft, embezzlement or moral turpitude, any other crime;

(iv)
the Executive's violation of a material regulatory requirement relating to the
business of the Company and its subsidiaries that, in the good faith judgment of
the Board, is injurious to the Company in any material respect;

(v)
the Executive's unlawful use (including being under the influence) or possession
of illegal drugs on the Company's premises or while performing the Executive's
duties and responsibilities under this Agreement;


12
 

--------------------------------------------------------------------------------



(vi)
the Executive's breach of this Agreement in any material respect that, if
capable of cure, is not cured by the Executive within 15 days after written
notice given to the Executive describing such breach in reasonable detail; or

(vii)
the Executive's commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, gross negligence or breach of fiduciary duty with respect to
the Company or any of its affiliates;

(b)
Date of Termination. “Date of Termination” shall mean (i) if the Executive's
employment is terminated by his death, the date of his death; (ii) if the
Executive's employment is terminated pursuant to Section 3(a)(ii)-(v) either the
date indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 3(b), whichever is earlier; (iii) if the Executive's
employment is terminated pursuant to Section 3(a)(vi) or Section 3(a)(vii), the
expiration of the then-applicable Term; or (iv) if Executive’s employment is
terminated pursuant to Section 3(a)(viii), the date indicated in the Notice of
Termination sent by Executive within the time periods described in Section 10(d)
below.

(c)
Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company's employees in
which the Executive participates, “disability” as defined in such long-term
disability plan for the purpose of determining a participant's eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan. At any
time the Company does not sponsor a long-term disability plan for its employees
in which the Executive participates, Disability shall mean the Executive's
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive's legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive's Disability.


13
 

--------------------------------------------------------------------------------



(d)
Good Reason. The Executive shall have “Good Reason” to terminate the Term and
the Executive's employment hereunder upon:

(i)
a material reduction in the Executive’s Annual Base Salary;

(ii)
a material reduction in Executive’s target annual bonus opportunity;

(iii)
a material reduction in Executive’s job title, authority or duties; or

(iv)
a relocation of the Company’s principal executive offices, from which Executive
principally operates, more than 40 miles from the current location in Foothill
Ranch, California.

In order to terminate his employment for Good Reason, (i) Executive must provide
the Company with notice of the event alleged to constitute the basis for Good
Reason within 30 days after the occurrence thereof and, if capable of cure,
provide the Company with the opportunity to cure such event within 15 days after
receipt of such notice and (ii) the effective date of the Executive’s
termination for Good Reason occurs no later than fifteen (15) days after the
expiration of the Company’s cure period.
11.
Governing Law.

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of California, without reference to the principles
of conflicts of law, and where applicable, the federal laws of the United
States.
12.
Validity.

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13.
Notices.

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, or any nationally recognized overnight courier
service with signature certification of receipt, as follows:
(a)
If to the Company:


14
 

--------------------------------------------------------------------------------



Skilled Healthcare Group, Inc.
27442 Portola Parkway
Suite 200
Foothill Ranch, California 92610
Attn: General Counsel
(b)
If to the Executive, to his most recent address on the Company’s books and
records.

or at any other address as any party shall have specified by notice in writing
to the other party.
14.
Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.
15.
Entire Agreement.

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.
16.
Amendments; Waivers.

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of Executive's employment.

15
 

--------------------------------------------------------------------------------



17.
No Inconsistent Actions.

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
18.
Construction.

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; (e) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (f) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.
19.
Arbitration.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of the Executive's employment by the Company, including, but not limited to, any
state or federal statutory claims, shall be submitted to arbitration in Los
Angeles County, California, before a sole neutral arbitrator (the “Arbitrator”),
mutually selected and agreeable to both parties and selected from Judicial
Arbitration and Mediation Services, Inc., Los Angeles County, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the Arbitrator, such
Arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief (including, but
not limited to, temporary restraining orders and preliminary injunctions) may,
but need not, be sought by either party to this Agreement in any court of
competent jurisdiction while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain

16
 

--------------------------------------------------------------------------------



effective until the matter is finally determined by the Arbitrator; no bond or
other security shall be required in connection therewith.
Final resolution of any dispute through arbitration may include any remedy or
relief that the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes. At the conclusion of
the arbitration, the Arbitrator shall issue a written decision that sets forth
the essential findings and conclusions upon which the Arbitrator's award or
decision is based. Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.
The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Agreement or the services rendered
hereunder. The parties agree that the Company shall be responsible for payment
of the forum costs of any arbitration hereunder, including the Arbitrator's fee.
The Executive and the Company further agree that in any proceeding to enforce
the terms of this Agreement, the prevailing party shall be entitled to its or
her reasonable attorneys' fees and costs (other than forum costs associated with
the arbitration) incurred by it or him in connection with resolution of the
dispute up to a maximum of Fifty Thousand Dollars ($50,000.00) in addition to
any other relief granted.
20.
Enforcement.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
21.
Withholding.

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
22.
Indemnification.


17
 

--------------------------------------------------------------------------------



The Company agrees that (a) if the Executive is made a party, or is threatened
to be made a party, to any threatened or actual action, suit or proceeding
whether civil, criminal, administrative, investigative, appellate or other (a
“Proceeding”) by reason of the fact that he is or was a director, officer,
employee, agent, manager, consultant or representative of the Company or (b) if
any claim, demand, request, investigation, controversy, threat, discovery
request or request for testimony or information (a “Claim”) is made, or
threatened to be made, that arises out of or relates to the Executive's service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless by the Company to the fullest extent permitted by
the laws of the state of incorporation of the Company, against any and all
costs, expenses, liabilities and losses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee, agent,
manager, consultant or representative of the Company and shall inure to the
benefit of the Executive's heirs, executors and administrators. The Company may
assume the defense of any Proceeding or Claim with counsel selected by the
Company and reasonably satisfactory to the Executive and, if it does so, the
Executive shall not be entitled to be reimbursed for any separate counsel he may
retain in connection with such Proceeding or Claim.
Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification that the Executive has satisfied any applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met any
applicable standard of conduct, shall create a presumption that the Executive
has not met an applicable standard of conduct.
During the period of employment and for a period of time thereafter determined
as provided below, the Company shall keep in place a directors and officers'
liability insurance policy (or policies) providing coverage, or such coverage
may be provided under a policy that provides coverage to Onex Corporation or
Onex Partners LP and their affiliates, to the Executive if and to the extent
that the Company provides such coverage to its directors and such coverage (or
other directors and officers liability insurance coverage) shall continue after
the termination of the period of employment if and for the period of time that
such coverage is extended to the Company's former director, other than former
directors who are employees of Onex Corporation, Onex Partners LP or their
affiliates.
23.
Code Section 409A.

(a)
To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”). If, however, the Company determines that any compensation or benefits
payable under this Agreement may be or become subject to Section 409A, the


18
 

--------------------------------------------------------------------------------



Executive and the Company shall cooperate to adopt such amendments to this
Agreement or to adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take such other actions, as
are necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A; provided, however, that this Section 23 shall not
create any obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action. For purposes of Section 409A,
each payment made under this Agreement shall be treated as a separate payment.


(b)
Notwithstanding anything herein to the contrary, Executive acknowledges and
agrees that in the event that any tax is imposed under Section 409A in respect
of any compensation or benefits payable to Executive, whether under or in
connection with this Agreement or otherwise, then (i) the payment of such tax
shall be solely Executive’s responsibility, and (ii) neither the Company, its
affiliates nor any of their respective past or present directors, officers,
employees or agents shall have any liability for any such tax (unless caused by
the Company’s intentional misconduct).



(c)
To the extent that any payments or reimbursements provided to Executive under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.



24.
Clawback.

The Executive agrees that all compensation paid or payable to the Executive
pursuant to this Agreement shall be subject to the provisions of the Company’s
claw-back policy (as it may be amended from time to time), or any claw-back
policy adopted by the Company from time to time.
25.
Cooperation in Litigation.

For a period of 10 years following the Date of Termination, the Executive
promises and agrees that, following the date his employment by the Company
terminates, he will reasonably

19
 

--------------------------------------------------------------------------------



cooperate with the Company in any litigation in which the Company is a party or
otherwise involved which arises out of events occurring prior to the termination
of his employment, including but not limited to, serving as a consultant (at a
reasonable hourly rate) or witness and producing documents and information
relevant to the case or helpful to the Company.
26.
Employee Acknowledgement.

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

20
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
SKILLED HEALTHCARE, LLC.
By:
/s/ Roland G. Rapp
 
Name: Roland G. Rapp
 
Title: General Counsel, Secretary and Chief Administrative Officer





EXECUTIVE
By:
/s/ Robert H. Fish
 
Name: Robert H. Fish
 
Title: Chief Executive Officer



ACKNOWLEDGED AND AGREED
SOLELY FOR PURPOSES OF SECTION 2(c)




SKILLED HEALTHCARE GROUP, INC.
/s/ Roland G. Rapp
 
Name: Roland G. Rapp
 
Title: General Counsel, Secretary and Chief Administrative Officer
 


21
 

--------------------------------------------------------------------------------



SCHEDULE 1
RESTRICTED STOCK AWARD GRANT NOTICE AND AGREEMENT

22
 

--------------------------------------------------------------------------------



Annex A



23
 

--------------------------------------------------------------------------------



SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (this “Agreement”), dated and
effective as of _________ (the “Termination Date”), is entered into by and
between __________ (“Employee”) and Skilled Healthcare, LLC (“Employer”), on
behalf of itself individually and any and all past and present parents,
affiliates and subsidiary companies (collectively, the “Company”).
WHEREAS, Employee has been an employee of Employer; and
WHEREAS, Employee and Employer wish to terminate their employment relationship
on mutually acceptable terms and conditions.
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Employee
(individually, a “Party,” and collectively the “Parties”) hereby agree as
follows:
1.    Termination of Employment. Employee acknowledges that his/her employment
and all of his/her positions with the Company shall automatically terminate as
of the Termination Date. Employee agrees that from and after the Termination
Date he/she shall not hold himself/herself out as an employee, agent or
authorized representative of the Company, negotiate or enter into any agreements
on behalf of the Company, or otherwise purport to bind the Company in any way.
Employee understands that the termination of his/her employment terminates
Employee’s right or claim to compensation or any other benefits of employment
with the Company beyond the Termination Date, except that he/she shall be
entitled to the separation compensation expressly set forth in this Agreement on
the terms and subject to the conditions of this Agreement. Employee further
acknowledges that, on or prior to the Termination Date, he/she was paid all
earned wages and other compensation incident to his/her employment to which
he/she was entitled through the Termination Date, including without limitation,
any accrued, unused vacation pay and/or paid time off.

A-1
 

--------------------------------------------------------------------------------



2.    Separation Benefits to Employee. In consideration for Employee’s entering
into this Agreement and Employee’s continuing compliance with his/her
obligations hereunder from and after the Termination Date as provided herein,
the Company shall pay Employee ____________________ ($_________), less all
applicable deductions and withholdings as required by law or authorized by
Employee (the “Payment”). The Payment shall be made by the Company in accordance
with the terms and conditions set forth in that certain Employment Agreement
between Employer and Employee dated as of _____________ (“Employment
Agreement”). Notwithstanding anything herein to the contrary, the Company shall
have no obligation to make the Payment if Employee revokes this Agreement as
provided in Section 4(c) hereof. Employee understands that the Payment
represents the Company’s sole financial obligation to Employee from and after
the Termination Date, and that, without limiting the foregoing, Employee is not
entitled to severance or separation pay or other benefits under any other plan,
policy or agreement except as expressly required by law or Section 4 of the
Employment Agreement, and that any other prior agreements and understandings
between the Company and Employee shall from and after the Termination Date be
null and void and of no force and effect (except the provisions of the
Employment Agreement that survive the termination thereof).
3.     No Admissions. Employee understands that neither this Agreement nor the
making of this Agreement is intended, and shall not be construed, as an
admission that the Company or any of the other Company Releases (as defined
below) has violated any federal, state or local law (statutory, decisional or
common law), or any ordinance or regulation, or has committed any wrong
whatsoever with respect to Employee (including, but not limited to, breach of
any contract, actual or implied, or any tort). The Company and each of the other
Company Releases expressly deny any such violation or wrongdoing whatsoever.
This Agreement may not be introduced in any action or proceeding by anyone for
any purpose except to evidence or to enforce its terms.
4.    General Release by Employee.
a.In exchange for the Company’s promises as set forth herein (including without
limitation its obligations as set forth in Section 2), and for other good and
valuable consideration, the receipt and sufficiency of which Employee hereby
acknowledges, to the fullest extent permitted by law Employee hereby irrevocably
and unconditionally releases, waives and forever discharges the Company, its
direct and indirect parents, subsidiaries and affiliates, partnerships,
successors and assigns, and all of their past and present directors, members,
partners, contractors, distributors, officers, stockholders, consultants,
agents, representatives, attorneys, employees, employee benefit plans and plan
fiduciaries (collectively, the “Company Releases”), individually and
collectively, from any and all actions, causes of action, claims, demands,
damages, rights, remedies and liabilities of whatsoever kind or character, in
law or equity, suspected or unsuspected, known or unknown, past or present, that
he/she has ever had, may now have, or may later assert against any of the
Company Releases, whether or not arising out of or related to Employee’s
employment by or the

A-2
 

--------------------------------------------------------------------------------



performance of any services to or on behalf of the Company or the termination of
that employment and those services, from the beginning of time through the date
of Employee’s execution and delivery of this Agreement (hereinafter referred to
as “Employee Claims”), including without limitation: (i) any claims arising out
of or related to any federal, state and/or local labor, employment or civil
rights laws, as amended, including, without limitation, the federal Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991,
42 U.S.C. § 2000 et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); the
Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of
1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
the Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  §
2101 et seq. the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the
Sarbanes-Oxley Act of 2002; the California Fair Employment and Housing Act, as
amended, Cal. Lab. Code § 12940 et seq.; the California Equal Pay Law, as
amended, Cal. Lab. Code §§ 1197.5(a),1199.5; the Moore-Brown-Roberti Family
Rights Act of 1991, as amended, Cal. Gov’t Code §§12945.2, 19702.3; California
Labor Code §§ 1101, 1102, California Labor Code §§ 1102.5(a),(b); the California
WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims Act, Cal.
Gov’t Code § 12650 et seq.; the California Corporate Criminal Liability Act,
Cal. Penal Code § 387; or under the California Labor Code, and any other
federal, state or local laws against discrimination; (ii) any claims arising out
of or related to any and all other federal, state or local constitutions,
statutes, rules or regulations, (iii) any claims arising out of any contract,
agreement or understanding, or (iv) any claims arising under any common law
right of any kind whatsoever, including, without limitation, any claims for any
kind of tortious conduct, promissory or equitable estoppel, breach of the
Company’s policies, rules, regulations, handbooks or manuals, breach of implied
contract or covenants of good faith, wrongful discharge or dismissal, and/or
failure to pay in whole or part any compensation, bonus, incentive compensation,
stock bonus or options, stock, overtime compensation, severance pay or benefits
of any kind whatsoever, including disability and medical benefits, back pay,
front pay or any compensatory, special or consequential damages, punitive or
liquidated damages, attorneys’ fees, costs, disbursements or expenses.
Notwithstanding the foregoing, Employee’s release herein shall not affect
Employee’s rights, if any to enforce the terms of this Agreement or the
Employment Agreement, or under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA).
b.Employee further waives and relinquishes any rights and benefits which he/she
has or may have under California Civil Code § 1542, and any other similar
provision of federal, state or local law (including, without limitation any law
of the state(s) in which Employee resides or was employed by the Company) to the
fullest extent that Employee may lawfully waive all such rights and benefits
pertaining to the subject matter of this Agreement. California Civil Code § 1542
provides as follows:

A-3
 

--------------------------------------------------------------------------------



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee acknowledges that he/she is aware that he/she may later discover facts
in addition to or different from those which he/she now knows or believes to be
true with respect to the subject matter of this Agreement, but it is his/her
intention to fully and finally forever settle and release any and all matters,
disputes, and differences, known or unknown, suspected and unsuspected, which
now exist, may later exist or may previously have existed between the parties
hereto, and that in furtherance of this intention, the releases given in this
Agreement shall be and remain in effect as full and complete general releases
notwithstanding discovery or existence of any such additional or different
facts.
c.Employee agrees and expressly acknowledges that this Agreement includes a
waiver and release of all claims, which he/she has or may have under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.
(“ADEA”). The following terms and conditions apply to and are part of the waiver
and release of ADEA claims under this Agreement:
(i)    This paragraph and this Agreement are written in a manner calculated to
be understood by him/her.
(ii)    The waiver and release of claims under the ADEA contained in this
Agreement does not cover rights or claims that may arise after the date of
Employee’s execution and delivery of this Agreement.
a.This Agreement provides for consideration in addition to anything of value to
which Employee is already entitled.
(iv)    Employee has been advised to consult an attorney before signing this
Agreement.
(v)    Employee has been granted twenty-one (21) days after he/she is presented
with this Agreement to decide whether or not to sign this Agreement. If Employee
executes this Agreement prior to the expiration of such period, he/she does so
voluntarily and after having had the opportunity to consult with an attorney,
and hereby waives the remainder of the twenty-one (21) day period.
(vi)    Employee has the right to revoke this Agreement within seven (7) days of
signing this Agreement. However, in the event this Agreement is so revoked, this
Agreement will

A-4
 

--------------------------------------------------------------------------------



be null and void in its entirety ab initio, and Employee shall not receive (or
be entitled to retain) any portion of the Payment.
(vii)    If Employee wishes to revoke this Agreement, he/she may do so only by
timely delivering to Employer written notice stating Employee’s revocation of
this Agreement. Such written notice must be received by Employer, at Employer’s
address for notices as set forth on the signature page hereof, no later than
5:00 p.m. (local time) on the seventh (7th) day after the date of this
Agreement.
d.To the fullest extent permitted by law, Employee agrees that he/she will not,
directly or indirectly, individually or through one or more intermediaries,
lodge or assist anyone else in lodging any formal or informal complaint, claim,
charge, action or proceeding in court, with any federal, state or local agency
or any other forum, in any jurisdiction (collectively “Proceeding”), against the
Company or any of the other Company Releases arising out of or related to
Employee Claims, Employee’s employment by the Company or the termination of that
employment, or the performance by Employee of any services to or on behalf of
the Company (collectively, “Procedural Claims”). Employee further represents and
warrants that he/she has not assigned or otherwise transferred, and agrees that
he/she will not in the future assign or otherwise transfer, any Procedural
Claims (including any interest or right therein) to any person, corporation or
other entity. Employee agrees to indemnify and hold harmless the Company
Releases from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting such assignment or
transfer of any right or claims under any such assignment or transfer from
Employee. Notwithstanding the foregoing, this Agreement shall not prohibit
Employee from bringing to the attention of the United States Equal Employment
Opportunity Commission any claim of discrimination; however, Employee
acknowledges that he/she has waived his/her right to receive any damages or
other monetary recovery in connection with such claim.
e.Employee represents and warrants that he/she has not suffered (and has no
reason to believe that he/she has or may have suffered) any injury for which
he/she may be eligible for workers’ compensation benefits. Employee agrees that
the Company may, but is not obligated to, submit this Agreement to the state
workers’ compensation appeals board (or similar governmental authority
responsible for workers’ compensation claims) for approval as a full compromise
and release as to any workers’ compensation claims in the event that Employee
files such a claim.
f.Execution and delivery of this Agreement by Employee operates as a complete
bar and defense against any and all Procedural Claims. To the fullest extent
permitted by law, if Employee should, directly or indirectly, individually or
through one or more intermediaries, hereafter make any Procedural Claims in any
Proceeding against the Company or any of the other Company Releases, this
Agreement may be raised as and shall constitute a complete bar to any such
Proceeding and the Company and/or the other Company Releases shall be entitled
to and shall

A-5
 

--------------------------------------------------------------------------------



recover from Employee all costs incurred, including reasonable attorneys’ fees,
in defending against any such Proceeding.
5.    Employee Obligations and Agreements
a.    Employee has notified the Company of all facts (if any) of which Employee
is aware that Employee believes may constitute a violation of the Skilled
Healthcare Group Code of Conduct or other policies or any of the Company’s legal
or regulatory obligations. Employee represents and warrants that he/she has no
knowledge of any actions or inactions by any of the Company Releases or by
Employee that Employee believes could potentially constitute a basis for any
violation of any federal, state or local law, any common law or any rule or
regulation promulgated by any administrative, regulatory or other governmental
authority.
b.    Employee represents that Employee has not filed any complaints, charges or
claims against the Company with any local, state, or federal agency or court, or
with any other forum.
c.    Employee agrees that Employee shall not at any time disparage or encourage
or induce others to disparage the Company (or any of its affiliates, officers
and/or employees, or any of its products, equipment or services) in any way,
including but not limited to making any negative or derogatory statements in
verbal, written, electronic or any other form about the Company, including, but
not limited to, a negative or derogatory statement made in, or in connection
with, any article or book, on a website, in a chat room or via the Internet,
except that this clause shall not be construed to prohibit Employee from giving
truthful responses and/or testimony in any legal or regulatory proceeding or
inquiry.
d.    During Employee’s employment with the Company, Employee has acquired
certain confidential, proprietary or otherwise non-public information concerning
the Company, which may include, without limitation, intellectual property, trade
secrets, financial data, strategic business or marketing plans, and other
sensitive information concerning the Company, its employees, officers,
directors, agents, patients and customers. Employee understands that he/she was
provided with or had access to such information solely in his/her capacity as an
employee of the Company, and that such information was provided to him/her
subject to his/her obligation to retain such information in confidence and not
to make any use of such information except as authorized to do so in the course
and scope of his/her employment with the Company. Employee understands and
agrees that his/her obligations to maintain that information in confidence shall
remain in effect after the termination of his/her employment with the Company,
and he/she agrees to continue to honor that obligation. This provision is meant
to supplement, and not supersede or limit, any existing agreements or legal
obligations or principles concerning confidentiality, trade secrets, assignment
or ownership of intellectual property, or solicitation of employees or
customers.

A-6
 

--------------------------------------------------------------------------------



To the extent of any conflict between any provision of this paragraph and that
of any other such agreement or legal obligation or principle, that providing the
greatest protection to the Company shall control.
e.     Employee shall not, at any time during the one-year period following the
Termination Date, directly or indirectly recruit or otherwise solicit or induce
or encourage any employee, contractor, customer or supplier of the Company to
terminate its employment or arrangement with the Company or to otherwise change
its relationship with the Company.
f.    Notwithstanding any other provision of this Agreement, to the extent that
Employee has any outstanding financial obligations to the Company (including,
but not limited to, outstanding loans, promissory notes and credit card charges)
that do not otherwise constitute reimbursable business expenses under the
Company’s expense reimbursement policies, Employee shall remain liable for all
such financial obligations and shall remit payment in full to the Company as
soon as practicable after the Termination Date.
g. To the extent Employee has unreimbursed business expenses incurred through
the Termination Date, Employee must immediately (and in any event within five
(5) business days following the Termination Date) submit the expenses with all
appropriate documentation in accordance with the Company’s reimbursement
policies; those expenses which meet the guidelines of the Company and Employee’s
department will be reimbursed. No new reimbursable expenses may be incurred
after the Termination Date.
h.    For a period of 10 years following the date of termination of Executive’s
employment, Employee shall cooperate fully with the Company in the prosecution
or defense, as the case may be, of any and all actions, governmental inquiries
or other legal or regulatory proceedings in which Employee’s assistance may be
reasonably requested by the Company. If Employee is compelled to testify
pursuant to a validly served subpoena (or its equivalent or like process) in any
legal proceeding or by regulatory authority, Employee shall notify the Company
as soon as reasonably practical, but in no event later than five (5) days before
any response or testimony is due from Employee (or on Employee’s behalf), of all
subpoenas or requests for information, and will advise the Company of Employee’s
response thereto, if any. Employee represents that Employee has not filed any
complaints, charges or claims against the Company with any local, state, or
federal agency or court, or with any other forum. Employee shall cooperate in
good faith and in a timely manner with any reasonable, good faith requests for
information from Employer following the Termination Date regarding patient
health and other matters of which Employee may have become aware during and as a
result of his/her employment with Employer.
i.    Employee agrees to return any Company property immediately no matter where
located including, but not limited to, keys, laptop computer, computer
disks/storage devices, all

A-7
 

--------------------------------------------------------------------------------



other computer equipment/accessories and any and all written and/or electronic
material prepared in the course of employment at the Company.
j.    Employee represents and warrants that he/she is knowingly and voluntarily
entering into this Agreement.
6.    Miscellaneous Provisions.
a.        This Agreement cannot be changed, in whole or in part, unless in
writing signed by each of the Parties.
b.        This Agreement shall extend to, be binding upon, and inure to the
benefit of the Parties and their respective successors, heirs, legal
representatives and assigns; provided that Employee’s rights, duties and
obligations hereunder may not be delegated, transferred or assigned by him/her,
in whole or in part, in any manner.
c.This Agreement shall be governed, construed, interpreted and enforced in
accordance with the internal laws of the State of California, without regard to
the application and effect of its conflict of laws principles.


d.     The Parties hereby acknowledge and agree that any claim or dispute
arising out of or relating to the terms of this Agreement, Employee’s employment
or the termination thereof shall be resolved in accordance with Section 19 of
the Employment Agreement.
e.     In the event that either Party breaches, violates, or fails to comply
with any of the provisions, terms or conditions or any of the representations of
this Agreement, the non-breaching Party shall be entitled to recover damages
against the breaching Party. Regardless of and in addition to any right to
damages the non-breaching Party may have, the non-breaching Party shall be
entitled to injunctive relief.
f. The provisions of this Agreement are severable, and if any part of this
Agreement is found to be unenforceable, the other paragraphs (or portions
thereof) shall remain fully valid and enforceable.
g. This Agreement has been reviewed by each of the Parties. The Parties have
each had a full opportunity to negotiate the terms and conditions of this
Agreement and to consult with legal counsel of their choosing in connection with
the same. Accordingly, the Parties hereby expressly waive any common-law or
statutory rule of construction that ambiguities should be construed against the
drafter of this Agreement, and agree that the language in all parts of this
Agreement shall be in all cases construed as a whole, according to its fair
meaning.

A-8
 

--------------------------------------------------------------------------------



h.        This Agreement may be executed in any number of counterparts,
including by facsimile or other electronic transmission bearing the signature of
the respective Party hereto, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement.
i.        This Agreement and the terms and conditions hereof are confidential.
Employee shall not discuss or otherwise disclose the terms and conditions
hereof, or provide a copy of all or any portion of this Agreement, to any person
other than his/her legal or tax advisors or his/her spouse (if any) on a
confidential basis. Nothing herein shall prohibit any party hereto from
disclosing this Agreement or the terms and conditions hereof when required by
law, subpoena or court order or as otherwise provided in this Agreement.
[Signature Page Follows]

A-9
 

--------------------------------------------------------------------------------





EMPLOYER:
[_______________], LLC


 
By: __________________________
 
Name:
 
Title:
 
 
Date: ____________________



 
Address for Notices:
c/o Skilled Healthcare, LLC
Attn: Legal Department
27442 Portola Parkway, Ste. 200
Foothill Ranch, CA 92610
Facsimile: 949-282-5820
 
 



EMPLOYEE:
________________________
 
Print Name:


 
 
Date: ____________________

 
 
 
Address for Notices:
________________________
________________________
Facsimile: ___________________
 




A-10
 